 



Exhibit 10.1
EXECUTION COPY
DISTRIBUTION AGREEMENT
          This Distribution Agreement (this “Agreement”) is made and entered
into this 8th day of August, 2007, between The Sun-Times Company (“Sun-Times”),
individually and on behalf of Chicago Sun-Times LLC, Chicago Group Acquisition
LLC, Fox Valley Publications LLC, Midwest Suburban Publishing, Inc., Pioneer
Newspapers Inc. and The Post-Tribune Company LLC (collectively, the “Sun Times
Subsidiaries” and, together with Sun-Times, “STC”), and Chicago Tribune Company
(“CTC”) (hereinafter jointly the “Parties”).
          WHEREAS, STC is in the business of publishing the Chicago Sun-Times as
well as the other newspapers set forth in Schedule A (hereinafter the
“Publications”); and
          WHEREAS, STC and CTC have determined that having CTC accomplish
distribution of Publications for STC will result in substantial cost savings and
improvements to customer service for both STC and CTC, will enhance the ability
of both STC and CTC to market their publications and therefore increase
distribution penetration, and will make it possible to offer advertisers of both
CTC and STC greater choice with respect to zoned advertising.
NOW THEREFORE, the Parties agree as follows:
SECTION I — DEFINITIONS

1.1   “CTC Contractors” is defined as independent contractors and other third
parties utilized by CTC to distribute its and other third party publications in
the Distribution Area.   1.2   “CTC Distribution Center” is defined as the
distribution centers listed on Schedule B and such other distribution centers as
may be mutually agreed upon by the Parties.   1.3   “Distribution Area” is
defined as the geographic area encompassed on the date hereof by the zip codes
listed in Schedule F and such other zip codes as may be mutually agreed upon by
the Parties.   1.4   “Force Majeure Event” is defined as any event that prevents
a party from performing its obligations hereunder due to causes beyond the
reasonable control of such party including, without limitation, acts of God,
acts of civil or military authorities, riots or civil disobedience, wars,
strikes, walk-outs, lock-outs or other labor or industrial disputes, fires,
terrorist attacks, or interruptions in telecommunications or Internet services,
which interruptions are specifically due to failure of regional Network Access
Points or Internet backbones or other failure affecting a significant number of
telecommunications or Internet users not accessing the CTC system. It is
expressly agreed that interruptions, failures or delays caused by CTC bandwidth
or security issues shall not be considered a Force Majeure Event.   1.5   “Hot
Complaint” is defined as a delivery complaint that has escalated beyond normal
notifications and is deemed “urgent”.

 



--------------------------------------------------------------------------------



 



1.6   “Insert” is defined as an individual newspaper section and/or free
standing advertising insert. The Publications themselves are not inserts, and
cannot be delivered together for purposes of avoiding per copy distribution
fees. Any other publication, reasonably considered to be a stand-alone
publication, whether or not owned or controlled by STC, is also not an insert,
and cannot be delivered with the Publications for purposes of avoiding per copy
distribution fees; provided, however, that the Plainfield Sun, to the extent it
is inserted in The Herald News and distributed in the 60435 zip code area, and
the Lincolnway Sun, to the extent it is inserted in The Herald News and
distributed in the 60442 and 60451 zip code areas, shall both be considered
Inserts.   1.7   “Publications” is defined as set forth in the first recital
above. If during the term of this Agreement, STC purchases or otherwise acquires
or establishes additional daily or weekly newspapers to be delivered in the
morning within the Distribution Area with similar delivery standards to those
set forth in this Agreement, such publications will be added to the Publications
set forth in Schedule A of this Agreement; provided, however, that if such
additional publication(s) will increase the overall volume of copies to be
delivered pursuant to this Agreement by fifteen percent (15%) or more over the
volume of STC circulation as of the date of this Agreement, then the Parties
will negotiate in good faith and will mutually agree upon (i) whether the
additional publication(s) will be distributed under this Agreement and (ii) the
terms and conditions relating to the delivery of such additional publication(s).
  1.8   “Saturation Sample Copies” is defined as copies of the Publications
distributed free for a limited time to non-subscribers or prospective
advertisers and do not include copies delivered as part of a contractual
agreement or opt in/opt out free subscriptions. To be eligible for reduced
saturation sample copy delivery fees, saturation sample copies, plus all other
copies must be delivered to ninety percent (90%) of the households in a
specified carrier route.   1.9   “Bulk Copies” is defined as copies related to
Newspaper in Education programs, and other programs where more than five
(5) copies of the Publications are delivered to an individual address.

SECTION II — HOME DELIVERY

2.1   CTC’s Obligations and STC’s Obligations. CTC agrees to distribute the
Publications, through the CTC Contractors, to STC’s home delivery subscribers in
quantities and throughout areas agreed upon in accordance with the terms of this
Agreement beginning on the dates set forth on Schedule H to the extent that STC
shall make available on a consistent basis to each location requested by CTC, as
described in Schedule B, a sufficient number of copies of the Publications (and
such inserts or extra sections as may be required) and at such arrival times as
described in Schedule B, to enable CTC to provide the Publications to CTC
Contractors for delivery to all required locations and subscribers as identified
by STC. STC will arrange for the delivery of all Publications from STC’s
printing site(s) to the CTC Distribution Centers at STC’s sole expense.
Publications will be delivered on pallets and the pallets will be unloaded by
STC personnel into CTC-designated areas at the CTC Distribution Centers. CTC
agrees to cause the Publications to be delivered in a dry and undamaged
condition at or before the

2



--------------------------------------------------------------------------------



 



    times enumerated on Schedule C. If STC requests delivery standards that
exceed those in Schedule C and CTC agrees to provide them or if STC consents in
writing to improved delivery standards proposed by CTC, CTC and STC shall
jointly share the cost of implementing those improved standards on a pro rata
basis (i.e. based upon the relative amounts of circulation provided by STC, CTC
and other publications distributed by CTC). CTC will not, and will not permit or
allow the CTC Contractors, through specific contractual commitments with the CTC
Contractors, to stamp upon, attach to, or insert in copies of the Publications
provided by STC any material not furnished by STC, nor will CTC insert such
Publications within any imprinted wrapping, covering, or container not furnished
or sold to CTC by STC.   2.2   Workplace Rules and Regulations. STC shall cause
its employees and independent contractors to abide by CTC’s reasonable CTC
Distribution Center rules and regulations at all times when such persons are on
CTC’s premises.   2.3   Fees.

    (a) For the services to be provided under this Section II, CTC shall receive
fees and other payments as described in Schedule D. Delivery fees include fees
for clear plastic delivery bags to be used as part of the delivered
Publications.       (b) Additional or special inserting or delivery services to
be provided by CTC (including, but not limited to, one or more parts,
advertising, product samples, and/or CDs) shall be subject to mutual agreement
of the Parties. On occasion STC will supply “Post-it” style advertising notes to
be applied to the front page news section of STC publications prior to delivery.
Application of such “Post-it” notes will be subject to a per piece rate as
outlined in Schedule D. Any additional or special inserting or delivery services
requested by STC shall require fourteen (14) days prior written notice to CTC,
unless otherwise mutually agreed by the parties. Bonus Day copies or additional
copies added under other special services that add more than twenty percent
(20%) volume to any individual CTC Distribution Center will require twenty-one
(21) days notice. At CTC’s option, any day with such event will not be counted
in the complaint average for any service penalty or incentive provision.      
(c) STC reserves the right to require distribution under this Agreement of an
additional copy of the Publications to STC subscribers who normally do not
subscribe to a given delivery day. These “Bonus Day” copies shall be
incorporated into existing delivery lists and shall be distributed to customers
by the normal delivery requirements in this Agreement. Bonus Day copies shall be
invoiced to STC at the agreed upon per copy rate and STC shall compensate CTC
for these additional fees based on the payment terms outlined in Section 4.3.
STC shall provide CTC fourteen (14) days notice prior to any Bonus Day.      
(d) During the term of this Agreement, if any of STC’s Publications convert in
whole or part to a form of non-paid circulation, regular delivery fees set forth
in Schedule D will still apply. Non-paid circulation includes, but is not
limited to, the following categories: (i) “Controlled Circulation” is defined as
a distribution to a specific end recipient, at a specific address, and for a
pre-determined duration of time (opt in or opt out); (ii) “Requested Delivery”
is defined as distribution to individuals who have made a specific

3



--------------------------------------------------------------------------------



 



    request for delivery and includes documentation of the request and dates of
delivery; and “Public Access Distribution” is defined as multiple copies of a
publication intended for consumers and distributed to a public place, and may
include but is not limited to retail establishments, street racks and
apartments.   2.4   Late Deliveries and Redeliveries.

    (a) If CTC is notified by 10:00 A.M. on any delivery day that a copy of a
Publication that was to be delivered that day has not been received by the
subscriber, CTC shall deliver another (service) copy of that Publication to that
subscriber (“redelivery”) within sixty (60) minutes of receipt of request for
redelivery. Service copies will be supplied by STC for this purpose. CTC will be
responsible for the cost of this redelivery unless the delay in the delivery of
Publications is due to STC’s failure to deliver Publications to the specified
CTC distribution facilities within sixty (60) minutes of the times specified on
Schedule B attached hereto (or, in the case of deliveries of The Beacon News and
The Courier News to the Elgin, North Aurora, Schaumburg and Woodstock CTC
Distribution Centers, within thirty (30) minutes of the times specified on
Schedule B attached hereto).       (b) If STC fails to deliver the Publications
to the specified CTC Distribution Centers within sixty (60) minutes of the times
specified on Schedule B attached hereto (or, in the case of deliveries of The
Beacon News and The Courier News to the Elgin, North Aurora, Schaumburg and
Woodstock CTC Distribution Centers, within thirty (30) minutes of the times
specified on Schedule B attached hereto) CTC shall not be obligated to deliver
such late-delivered Publications to STC home delivery subscribers the same day
but shall make commercially reasonable efforts through the CTC Contractors to
deliver such late-delivered STC Publications to STC home delivery subscribers
the same day. Where such efforts require a second delivery pass, and CTC is able
to provide a second delivery pass, an additional per copy fee as detailed in
Schedule D will apply. However, if CTC is unable to do so, the Publications will
be delivered the next delivery day in conjunction with that day’s normal
deliveries. In this event, CTC shall receive only the regular per copy fee for
the normal delivery of each Publication and no additional per copy fee will be
applied.       (c) Notwithstanding anything to the contrary set forth in this
Section 2.4, and without limiting this Section 2.4, if during the term of this
Agreement STC’s delivery of any of the Publications to one or more specified CTC
Distribution Centers consistently runs more than thirty (30) minutes later than
the times specified on Schedule B, CTC shall be entitled to provide written
notice of such late deliveries to STC and STC will promptly develop a plan
intended to remediate such late deliveries and implement such plan within in one
(1) month of receipt of CTC’s notice.   2.5   Subscriber Complaints. Upon
receipt of notice in writing or by computer or other electronic transmission
from STC of the name and address of a subscriber and the subject matter of the
subscriber complaint, CTC shall take substantially similar measures to resolve
the complaint as it takes to resolve similar complaints related to the delivery
of non-CTC publications distributed by CTC or its affiliates. CTC shall
communicate the resolution of all Hot Complaints to STC within twenty-four
(24) hours following such resolution.

4



--------------------------------------------------------------------------------



 



2.6   Delivery List.       (a) CTC will receive from STC a delivery list
containing the names and addresses of the Publications’ home delivery
subscribers subject to this Agreement, and CTC acknowledges that this delivery
list is and shall remain the property of STC and CTC will use the information on
STC’s delivery list only in connection with its delivery obligations herein. STC
may add to the delivery list new subscribers within the Distribution Area by
providing notice in writing or by email or other electronic transmission to CTC
of the names and addresses of such new subscribers and such other information as
CTC may reasonably require. CTC shall take such steps as may be required to
commence deliveries to such new subscribers within forty-eight (48) hours of
receipt of notification from STC, unless delivery is scheduled for later than
forty-eight (48) hours from receipt of notification, such as in a Sunday-only
subscription. CTC shall notify STC promptly in the event the address of any
subscriber that STC adds to its delivery list shall be undeliverable. CTC will
receive from STC a daily start and stop report containing subscriber changes,
which will be provided in writing or by email or other electronic transmission.
STC will send all additions, deletions and other subscriber changes to the
person(s) and addresses or numbers (physical, email or fax) as indicated in
Schedule E hereto. The contact information for the person(s) listed in
Schedule E may be changed by CTC from time to time upon notice to STC. These
changes will be entered, updated, and implemented within CTC’s network on a
daily basis.       (b) CTC agrees that the delivery list (as it is updated from
time to time) will not be transferred, exhibited or disclosed to any other
person or firm, except that CTC may disclose or exhibit the list to those CTC
employees or CTC Contractors (and their subcontractors and sub-agents) who
require the information to fulfill the obligations under this Agreement. CTC
agrees to protect the confidentiality of the information contained within the
delivery list as provided in Section 4.6(b) below. CTC will permit STC to
conduct a yearly audit of its security policies, procedures and systems, upon at
least five (5) business days prior written notice and during normal business
hours so as not to materially effect CTC’s operation of its business. The cost
of any security audits that STC requests shall be paid for by STC.       (c)
Upon termination of this Agreement, CTC will promptly deliver to STC the
delivery list(s) in both hard copy and electronic formats, and shall
contractually require CTC Contractors to destroy all copies thereof. CTC will
also destroy, and will contractually require CTC Contractors (and their
subcontractors and sub-agents) to destroy, any database or other tangible or
electronic media that contains such information. CTC will certify in writing
compliance with the obligations set forth in this Section 2.6(c). Nothing in
this Section 2.6 shall be deemed to restrict CTC’s rights with respect to its
own subscribers and delivery list. Furthermore, STC acknowledges that CTC
contacts all households in the Distribution Area to market its own products, and
this Agreement does not restrict any CTC sales, marketing, and/or distribution
efforts.       (d) The provisions of this Section 2.6 are in addition to those
set forth in Section 4.6 of this Agreement.

5



--------------------------------------------------------------------------------



 



2.7   Complaint Ratios; Penalties; Incentives.       (a) As used herein, the
term “Complaint Ratio” shall mean the number of STC customer delivery complaints
received per day per 1,000 home deliveries of the Publications provided by CTC.
      (b) As used herein, the terms “Complaint Target,” “Penalty Target” and
Incentive Target” shall mean the number of delivery complaints per 1,000 home
deliveries of the Publications provided by CTC as follows:

                                              COMPLAINT     PENALTY    
INCENTIVE TIME PERIOD     TARGET     TARGET     TARGET                    
From the date of this Agreement until 30 days after commencement
of delivery services
    3.5 — 4.5     None     None                    
From 30 days after commencement of delivery services to
December, 2007
    3.0 — 3.5     Over 3.5     None                    
January — March 2008
    3.0 — 3.25     Over 3.25     None                    
April — December 2008
    1.5 — 3.0     Over 3.25     None                    
January 2009 to end of Term
    1.5 — 3.0     Over 3.0     Under 1.5                    

    (c) Beginning October 1, 2007, if at the end of any 4-week period, CTC’s
average Complaint Ratio for such 4-week period for all Publications combined
exceeds the applicable Penalty Target for the applicable time period set forth
in the above table, CTC will pay STC as liquidated damages, the sum of $25,000;
provided, however, that for each day during the relevant period an STC delivery
to a CTC Distribution Center is over thirty (30) minutes beyond the time set
forth on Schedule B, complaints relating to such day(s)’ distribution from the
affected CTC Distribution Center, at CTC’s option, shall be excluded from the
4-week period. Additionally, should any Force Majeure Event occur, complaints
relating to such day(s)’ distribution, at CTC’s option, shall also be excluded
from the relevant 4-week period. Such $25,000 payment shall be made to STC
within fourteen (14) days from the end of the applicable measurement period.    
  (d) Beginning January 1, 2009, if at the end of any 4-week period, CTC’s
average Complaint Ratio for such 4-week period for all Publications combined is
less than the Incentive Target set forth in the above table, STC will pay CTC as
an incentive payment the sum of $25,000; provided, however, that for each day
during the relevant period an STC delivery to a CTC Distribution Center is over
thirty (30) minutes beyond the time set forth on Schedule B, complaints relating
to such day(s)’ distribution from the affected CTC Distribution Center, at CTC’s
option, shall be excluded from the 4-week period. Additionally, should any Force
Majeure Event occur, complaints relating to such day(s)’ distribution, at CTC’s
option, shall also be excluded from the relevant 4-week period. Such $25,000
payment shall be made to CTC within fourteen (14) days from the end of the
applicable measurement period.

6



--------------------------------------------------------------------------------



 



    (e) CTC shall have the right to audit all STC late delivery complaint data
upon five (5) days written notice and STC shall provide to CTC STC’s method of
calculating Complaint Ratios. Any such audit by CTC will be conducted during
normal business hours so as not to materially effect STC’s operation of its
business. The cost of any security audits that CTC requests shall be paid for by
CTC.       (f) Notwithstanding anything to the contrary set forth in this
Section 2.7, and without limiting this Section 2.7, if during the term of this
Agreement one or more STC Publications experiences a Complaint Ratio in the
Penalty Target range for two (2) consecutive weeks, STC shall be entitled to
provide written notice to CTC of such problem and CTC will promptly develop a
plan intended to remediate such problem and implement such plan within one
(1) month of receipt of STC’s notice.   2.8   Bulk Deliveries. CTC agrees to
provide distribution of STC Publications to specified schools, colleges, hotels
and other Bulk Copy delivery recipients, at STC’s request, at or before the
times set forth on Schedule C. CTC will receive from STC a delivery list
containing addresses of Bulk Copy delivery recipients. STC shall make available
on a consistent basis to each location requested by CTC, as described in
Schedule B, a sufficient number of copies of the Publications (and such inserts
or extra sections as may be required) and at such arrival times as described in
Schedule B, to enable CTC to deliver the Publications, through the CTC
Contractors, to Bulk Copy delivery recipients. STC shall pay CTC the fees for
Bulk Copy deliveries described in Schedule D. Notwithstanding the otherwise
exclusive nature of this Agreement, nothing contained herein shall require STC
to use CTC for distribution of STC Publications to Bulk Copy delivery recipients
within the limits of the City of Chicago. CTC’s exclusivity provisions apply to
all Bulk Copy deliveries in the Distribution Area outside the limits of the City
of Chicago.   2.9   Saturation Sample Deliveries. In the event STC offers a
Saturation Sample Copy distribution opportunity to CTC and CTC elects to
undertake such opportunity, CTC shall provide distribution of Saturation Sample
Copies at or before the times set forth on Schedule C. CTC will receive from STC
a delivery list containing addresses of Saturation Sample Copy delivery
recipients. STC shall make available to each location requested by CTC, as
described in Schedule B, a sufficient number of Saturation Sample Copies and at
such arrival times as described in Schedule B, to enable CTC to deliver the
Saturation Sample Copies, through the CTC Contractors, to Saturation Sample Copy
recipients. STC shall pay CTC the fees for Saturation Sample Copy deliveries
described in Schedule D. Notwithstanding the otherwise exclusive nature of this
Agreement, nothing contained herein shall require STC to use CTC for
distribution of Saturation Sample Copies within the Distribution Area.

SECTION III — SINGLE COPY

3.1   CTC’s Obligations and STC’s Obligations. CTC agrees, through its CTC
Contractors, to distribute single copies of the Publications to single copy
outlets in quantities and throughout areas agreed upon in accordance with the
terms of this Agreement beginning on the dates set forth in Schedule H to the
extent that STC shall make available on a consistent basis to each location
requested by CTC, as described in Schedule B, a sufficient number of copies of
the Publications (and such inserts or extra sections as may

7



--------------------------------------------------------------------------------



 



    be required) and at such arrival times as described in Schedule B, to enable
CTC to cause the delivery of the Publications to all sales outlets at the times
outlined in Schedule C. CTC, through the CTC Contractors, shall collect leftover
copies (or a report of leftover copies) of the Publications from retail outlets
on a weekly basis. CTC will not be liable for the refusal or inability of a
retailer to pay for sold copies. In the event that a retailer refuses or is
unable to pay for copies sold, STC will remain at risk for collection of such
amounts and will not seek to collect any such amounts from CTC. Notwithstanding
the otherwise exclusive nature of this Agreement, within the City of Chicago,
STC reserves the right to distribute copies of the Publications in any manner
other than by means of home delivery. CTC shall have no rights, obligations or
responsibilities in connection with STC’s distribution of these copies.   3.2  
Fees. CTC shall receive fees for single copy delivery, inserting and other
services as described in Schedule D.   3.3   Invoicing and Payment. CTC, through
its CTC Contractors, shall be responsible for invoicing and collecting monies
due for all single copies sold in sales outlets in the Distribution Area. The
monies collected by CTC per this Section 3.3 shall be retained by CTC and
applied as a credit against the monies STC owes CTC for fees per Sections 2.3
and 3.2 of this Agreement and shall in no event be remitted to STC directly by
CTC or the CTC Contractors. On or before the 15th of each month during the term
hereof, CTC shall provide to STC an accounting and reconciliation of all amounts
invoiced and collected in respect of Publications delivered by CTC hereunder
during the prior month.   3.4   News Racks. STC shall provide newspaper vending
racks to CTC, which remain the sole property of STC (“STC Racks”). CTC, through
its CTC Contractors, shall be responsible for the basic appearance, safe
placement and reporting of safe working condition of the STC Racks; provided,
however, that CTC shall not be responsible for the current condition or
placement of STC Racks currently in place. CTC agrees to contractually require
the CTC Contractors to notify it, and CTC in turn will provide such information
received to STC reasonably promptly in the event an STC Rack becomes unsafe or
inoperable and cannot be repaired. CTC shall contractually require the CTC
Contractors to refrain from placing any materials in STC’s Racks other than
Publications made available to CTC by STC or newsrack cards and/or materials
supplied to CTC by STC. CTC shall contractually require the CTC Contractors to
comply with all municipal rack ordinances, including those municipalities with
modular or common racks. All licensing, maintenance, repairs, and regulatory
fees shall be the sole responsibility of STC. STC reserves the right to relocate
the STC Racks within the Distribution Area at any time.   3.5   Audit Bureau of
Circulations. The Parties acknowledge that STC must accurately report its
circulation figures to the Audit Bureau of Circulations (“ABC”) and to the
United States Postal Service (“USPS”) on terms and in the forms dictated by ABC
or the USPS, as the case may be. Therefore, CTC agrees to provide to STC
periodic and accurate reports of the numbers of each of the Publications
reported to it as distributed by the CTC Contractors as well as the number of
such Publications that were left over or remained unsold in forms and with such
frequency as are reasonably required by STC to comply with ABC or USPS
requirements. Without limiting the foregoing, CTC agrees to submit to STC’s
office by Friday of each week, a data file that includes returns by outlet for
the week ending the previous Sunday, and CTC agrees to submit to STC’s office
within two

8



--------------------------------------------------------------------------------



 



    (2) weeks of the date of publication, an affidavit reporting the total
number of leftover copies each day. CTC also agrees to permit ABC (or any
Alternative Auditor (as defined herein)) and/or STC access to CTC Contractor
draw/return and payment records, CTC Distribution Centers and CTC Contractors as
needed to comply with the audit procedures of ABC or any Alternative Auditor. In
addition, should the circulation of any of the Publications be audited by a
group or entity other than ABC during the term hereof (an “Alternative
Auditor”), CTC agrees to cooperate with STC to ensure that STC is able to comply
with such Alternative Auditor’s reporting rules and regulations.

SECTION IV — GENERAL

4.1   Performance Standards. CTC shall be responsible for the accurate and
timely distribution of each of the Publications to homes, offices, and sales
outlets in the Distribution Area, and the provision of such other products and
services as are contemplated hereby, in each case using the same general
standard of care exercised with respect to other publications distributed by CTC
(including, without limitation, publications owned by CTC or its affiliates).
Late arrival of other papers distributed by CTC, including the Chicago Tribune,
to CTC Distribution Centers shall not affect or delay CTC’s obligations
hereunder to timely deliver the Publications in the manner contemplated hereby.
Notwithstanding that certain of CTC’s obligations hereunder are designated
herein as to be performed through the CTC Contractors, STC shall be entitled to
hold CTC directly responsible for each such obligation undertaken by the CTC
Contractors if CTC does not exercise the same general standard of care with
respect to the CTC Contractors’ performance of such obligations hereunder as it
exercises with respect to other publications distributed by CTC (including,
without limitation, publications owned by CTC or its affiliates)..   4.2  
Exclusive Rights. Subject to Sections 2.8, 2.9 and 3.1 hereof, CTC has exclusive
rights to deliver the Publications in the Distribution Area.   4.3   Invoice and
Payment. CTC agrees to invoice STC on a weekly basis for delivery services
rendered during the preceding week (Monday-Sunday). Any payments due must be
made in full within fourteen (14) days from the invoice date. Payment for all
Publications will be itemized and shall be made in one payment; provided,
however, that such payment shall reflect monies already retained by CTC per
Section 3.3 of this Agreement. Interest on the unpaid balance shall accrue at an
annual percentage rate of twelve percent (12%) until paid in full.   4.4  
Indemnification.       (a) Indemnification by STC. STC agrees to defend and
indemnify CTC and its directors, officers, employees, independent contractors,
affiliates, successors, or assigns (“CTC Indemnified Parties”), and hold them
harmless against any and all liability, loss, and expense (including reasonable
attorney’s fees, costs, and legal expenses), arising from (i) claims, arising
either before or after the date of this Agreement, of libel, unfair competition,
infringements of trademarks, copyrights and other proprietary rights, advertiser
claims, claims by ABC, claims by any federal or state agency or department,
claims of violations of rights of privacy, plagiarism, and any other claims of
any nature,

9



--------------------------------------------------------------------------------



 



    in each case arising from, or attributable to, the publication or content of
each of the Publications; (ii) claims arising before the date of this Agreement
relating or attributable to the circulation of each of the Publications;
(iii) claims of third parties, including advertisers, arising from or relating
to the reporting of circulation of and by the Publications; (iv) claims arising
before or after the effective date of this Agreement that are based upon or
arise from any action taken or omitted to be taken by STC in connection with the
transition of the distribution of the Publications to CTC from STC, including
without limitation any claims brought by or on behalf of STC employees,
contractors (other than CTC and its affiliates and the CTC Contractors),
carriers, agents, customers, third parties, federal or state agencies or
departments, landlords (including without limitation the landlords under the
Leases (as defined in Section 4.25 of this Agreement)) arising prior to the date
or dates such Leases are assigned to CTC, or others; (v) claims made by or on
behalf of any employee of STC for damage or injury if such claim, if made
against STC, would otherwise be subject to limitation under applicable workers
compensation laws or regulations; or (vi) any breach of the terms of this
Agreement by STC. STC also agrees to defend and indemnify the CTC Indemnified
Parties from and against all damages, costs, claims and actions (including
reasonable attorney’s fees, costs, and legal expenses) for, or on account of,
any direct or indirect injury or damage, including death, to persons or property
which may be occasioned by or result from any intentional or negligent acts or
omissions of STC, its officers, agents, employees, or subcontractors (other than
CTC and its affiliates and the CTC Contractors) during the performance of the
work contemplated by this Agreement.       (b) Indemnification by CTC. CTC
agrees to defend and indemnify STC and its directors, officers, employees,
independent contractors, affiliates, successors, or assigns (“STC Indemnified
Parties”), and hold them harmless against any and all liability, loss, and
expense (including reasonable attorney’s fees, costs, and legal expenses),
arising from (i) the Assumed Liabilities (as defined in Section 4.25 of this
Agreement), or the assignment or assumption thereof; (ii) claims arising before
or after the effective date of this Agreement that are based upon or arise from
any action taken or omitted to be taken by CTC or its affiliates in connection
with the transition of the distribution of the Publications to CTC from STC,
including without limitation any claims brought by or on behalf of CTC
employees, contractors, carriers, agents, customers, third parties, federal or
state agencies or departments, landlords, or others; (iii) claims made by or on
behalf of any employee of CTC for damage or injury if such claim, if made
against CTC, would otherwise be subject to limitation under applicable workers
compensation laws or regulations; or (iv) any breach of the terms of this
Agreement by CTC. CTC also agrees to defend and indemnify the STC Indemnified
Parties from and against all damages, costs, claims and actions (including
reasonable attorney’s fees, costs, and legal expenses) for, or on account of,
any direct or indirect injury or damage, including death, to persons or property
which may be occasioned by or result from any intentional or negligent acts or
omissions of CTC, its officers, agents, employees, or subcontractors during the
performance of the work contemplated by this Agreement.       (c) Special
Damages. Neither CTC nor STC shall be liable to the other for any consequential,
indirect, special, incidental or punitive damages incurred as a result of either
Party’s performance or non-performance of their obligations under this
Agreement.

10



--------------------------------------------------------------------------------



 



      (d) Claim Notice. A CTC Indemnified Party or a STC Indemnified Party
seeking indemnification under this Agreement shall give written notice (a “Claim
Notice”) to the Party from whom indemnity is sought (the “Indemnifying Party”).
The Claim Notice shall be given within a reasonable time after the CTC
Indemnified Party or STC Indemnified Party becomes aware of the facts indicating
that indemnification may be warranted. Each Claim Notice shall specify the
nature of the underlying claim or demand. Failure or delay in providing any
Claim Notice to any Indemnifying Party will not relieve such Indemnifying Party
of any liability it may have to the Indemnified Party, except and only to the
extent that such failure or delay causes actual harm to the Indemnifying Party
with respect to such claim.       (e) Procedure with Respect to Third Party
Claims.

       (i) As promptly as reasonably practicable after the commencement of any
legal proceeding by a third party against any STC Indemnified Party or CTC
Indemnified Party, as appropriate (for purposes of this Section 4.4(e), the
“Indemnified Party”), which could give rise to a claim for indemnification under
Section 4.4, the Indemnified Party shall give a Claim Notice to the Indemnifying
Party pursuant to Section 4.4(d). Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party, within five (5) business days after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the legal
proceeding. The Indemnifying Party shall then be entitled to participate in such
legal proceeding and, to the extent that it shall wish, to assume the defense
thereof with counsel reasonably satisfactory to such Indemnified Party and,
after notice from the Indemnifying Party to such Indemnified Party of its
election so to assume the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party under Section 4.4 for any fees of other counsel
or any other expenses, in each case subsequently incurred by such Indemnified
Party in connection with the defense thereof.
       (ii) If an Indemnifying Party assumes the defense of such a Proceeding,
(a) no compromise or settlement thereof may be effected by the Indemnifying
Party without the Indemnified Party’s consent (which shall not be unreasonably
withheld) unless (i) there is no finding or admission of any violation of Law or
any violation of the rights of any person by, and no effect on any other claims
that may be made against, the Indemnified Party and (ii) the sole relief
provided is monetary damages that are paid by the Indemnifying Party and (b) the
Indemnifying Party shall have no liability with respect to any compromise or
settlement thereof effected by the Indemnified Party without its consent (which
shall not be unreasonably withheld). If the Indemnifying Party chooses to defend
any legal proceeding, the Parties hereto shall cooperate in the defense or
prosecution of such legal proceeding. Such cooperation shall include the
retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information that are reasonably relevant to
such proceeding, and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder.
       (iii) If the Indemnified Party gives the Indemnifying Party written
notice of the commencement of any legal proceeding and the Indemnifying Party
does not, within 30 days after the Indemnified Party’s notice is given, give
written notice to the Indemnified Party of its election to assume the defense
thereof, the Indemnifying Party shall be bound by any determination made in such
proceeding or any compromise or settlement thereof effected by the Indemnified
Party.

11



--------------------------------------------------------------------------------



 



       (iv) Notwithstanding the foregoing provisions of this Section 4.4(e), if
an Indemnified Party provides the Indemnifying Party with evidence that there is
a reasonable probability that an action may materially and adversely affect it
or its affiliates other than as a result of monetary damages, such Indemnified
Party may, by written notice to the Indemnifying Party, assume the exclusive
right to defend, compromise or settle such action, but the Indemnifying Party
shall have no liability with respect to a judgment entered in any action so
defended, or a compromise or settlement thereof entered into without its
consent.

4.5   Insurance.       (a) STC agrees to purchase and maintain, during the term
of this Agreement, insurance for its employees performing services hereunder as
follows: (i) Worker’s Compensation and Employers’ Liability Insurance in such
amounts as may be required by applicable state law; (ii) Automobile Liability
Insurance with limits of not less than $500,000 for each injury person and
$500,000 for each occurrence, and insurance against liability for damage to
property of third persons with a limit of not less than $50,000 for each
occurrence; and (iii) General Personal Injury and Property Damage Liability
Insurance with limits of not less than $1,000,000.       (b) STC will furnish
certificates of insurance to CTC as evidence of the above stated coverage which
shall contain a provision for fifteen (15) days written notice to CTC of
cancellation or non-renewal.       (c) CTC agrees to purchase and maintain,
during the term of this Agreement, insurance for its employees performing
services hereunder as follows: (i) Worker’s Compensation and Employers’
Liability Insurance in such amounts as may be required by applicable state law;
(ii) Automobile Liability Insurance with limits of not less than $500,000 for
each injured person and $500,000 for each occurrence, and insurance against
liability for damage to property of third persons with a limit of not less than
$250,000 for each occurrence; and (iii) General Personal Injury and Property
Damage Liability Insurance with limits of not less than $1,000,000.       (d)
CTC will furnish certificates of insurance to STC as evidence of the above
stated coverage which shall contain a provision for fifteen (15) days written
notice to CTC of cancellation or non-renewal.   4.6   Confidentiality.       (a)
Subject to the conditions contained herein, in the course of performing this
Agreement, each Party (“Receiving Party”) will be furnished with certain
Confidential Information of the other (“Disclosing Party”). The term
“Confidential Information” means all information concerning the Disclosing Party
or its business, products or services that is not generally known to the public,
regardless of whether such information is provided to the Receiving Party
orally, in writing or other tangible form, via email or in electronic form.
Confidential Information includes, without limitation, technical, financial or
business information or data; product plans, delivery lists and other lists of

12



--------------------------------------------------------------------------------



 



    actual or potential customers. Confidential Information also includes all
information that the Disclosing Party is required by third parties (including
the Disclosing Party’s customers) to keep confidential.       (b) The Receiving
Party shall not use any portion of the Confidential Information in any manner or
for any purpose other than in connection with the performance of this Agreement
(the “Permitted Purpose”). At all times that the Receiving Party is in
possession of Confidential Information, the Receiving Party shall (i) safeguard
the Confidential Information from unauthorized use and disclosure, using at
least the same level of protection as the Receiving Party affords its own
confidential and proprietary information, but in no event shall the Receiving
Party use less than a reasonable degree of care to prevent the unauthorized use
or disclosure of such Confidential Information; (ii) disclose the Confidential
Information to no one other than employees, contractors (and their
subcontractors and sub-agents), each with a specific need to know in order to
perform the Permitted Purpose; and (c) advise all such employees and independent
contractors of their obligations with respect to the Confidential Information.
Where CTC is the Receiving Party, CTC further agrees that all of the independent
contractor agreements signed by CTC Contractors will contain provisions
providing for the imposition of penalties for breach of confidentiality, and
that CTC will enforce such contractual provisions with respect to STC’s
Confidential Information to substantially the same extent it enforces such
provisions with respect to its own Confidential Information.       (c) No press
release of the existence or terms of this Agreement or the transactions
contemplated hereby shall be made by either Party without the consent of the
other Party and each Party shall furnish to the other Party advance copies of
any release which it proposes to make public concerning this Agreement or the
transactions contemplated hereby and the date upon which such Party proposes to
make public such press release; provided, however, that nothing in this
Agreement shall prohibit CTC or STC journalists or other journalists working for
Tribune Publishing newspapers from commenting or reporting about the existence
or terms of this Agreement using any information, data or materials that are
independently discovered or publicly known.       (d) This Section 4.6 shall
not, however, be construed to prohibit the Receiving Party from (i) making any
disclosures that it is required to make by law, the rules of any stock exchange
or market, court of law or other legal process; provided that Receiving Party
(A) gives the Disclosing Party reasonably prompt written notice of an impending
disclosure pursuant to this sentence, (B) provides reasonable assistance to the
Disclosing Party in opposing or limiting the compelled or required disclosure
and (C) makes only such disclosure, in both manner and content, as is compelled
or required, (ii) disclosing this Agreement or its terms to its attorneys,
accountants, lenders, agents or advisors, (iii) using any general knowledge,
ideas, concepts, skills, know-how and expertise (including general knowledge
related to techniques, methodologies, practices and processes) acquired or
developed in connection with this Agreement, so long as such use does not
disclose information pertaining specifically to the other Party or its business
operations; or (iv) using any information, data or materials that are
independently discovered, publicly known or that have been rightfully received
from any third-party source or sources without any violation or obligation of
nondisclosure.

13



--------------------------------------------------------------------------------



 



    (e) All Confidential Information, including any documents, copies,
reproductions, extracts or summaries which contain or embody such Confidential
Information (regardless of who made such) shall be and remain the property of
the Disclosing Party. Upon request by the Disclosing Party or upon completion of
the activities constituting the Permitted Purpose, the Receiving Party must
promptly re-deliver to the Disclosing Party all Confidential Information
furnished to the Receiving Party in tangible form, and any documents, copies,
reproductions, extracts or summaries which contain or embody any Confidential
Information (regardless of who made such). Upon the Disclosing Party’s request,
an officer of the Receiving Party will certify as to its compliance with this
Section 4.6.       (f) The Receiving Party shall notify the Disclosing Party
reasonably promptly upon discovery of any unauthorized disclosure or use of
Confidential Information. The Receiving Party will cooperate with the Disclosing
Party in a commercially reasonable manner to help the Disclosing Party regain
possession of its Confidential Information and/or to prevent further
unauthorized use or disclosure. In the event of the Receiving Party’s threatened
or actual breach of the terms of this Agreement, the Disclosing Party shall have
no adequate remedy at law and shall be entitled to (i) seek all equitable
remedies, including immediate injunctive and other equitable relief (without
bond and without the necessity of showing actual monetary damages) enjoining the
Receiving Party and every other party from breaching the terms of this
Agreement; and (ii) any other legal remedies that may be available.       (g)
Nothing in this Agreement shall in any way affect or limit CTC journalists, STC
journalists, or other journalists for other Tribune Company newspapers from
reporting on any aspect of CTC’s or STC’s business or personnel, using any
information, data or materials that are independently discovered, or
independently obtained, or publicly known. In addition, nothing in this
Agreement shall be construed to prevent CTC or STC from affirmatively marketing
and promoting their respective publications to all potential subscribers without
use of the other Party’s Confidential Information.   4.7   Term & Termination.  
    (a) This Agreement shall commence on August 8, 2007 and continue through
August 31, 2017 or until terminated, suspended, or extended in a manner as
prescribed below:

       (i) Either Party may terminate this Agreement, without cause, upon the
giving of three (3) years notice in writing to the other Party, said termination
being effective three (3) years from the date upon which notice is given under
this Section 4.7(a).
       (ii) Failure by STC to meet its payment obligations contained in
Sections 2.3, 3.2 and 4.3 of this Agreement is a material breach of this
Agreement and CTC reserves the right to give written notice to STC to cure such
default within thirty (30) days; provided, however, that any failure to meet a
payment obligation by STC shall not be a material default if and to the extent
that the payment amount in question is the subject of a good faith dispute by
STC and such good faith dispute has been asserted by STC in writing. If STC has
not cured a payment default within thirty (30) days after notice, CTC shall be
entitled, in addition to any other rights it may have under this Agreement or
otherwise under law, to terminate this Agreement immediately.

14



--------------------------------------------------------------------------------



 



       (iii) A breach by STC of the exclusivity covenant contained in
Section 4.2 is a material breach of this Agreement and CTC reserves the right to
give written notice to STC to cure such default within sixty (60) days. If STC
has not cured such default within sixty (60) days after notice, CTC shall be
entitled, in addition to any other rights it may have under this Agreement or
otherwise under law, to terminate this Agreement immediately.
       (iv) Failure by CTC to perform a material term of this Agreement shall
entitle STC to give written notice to CTC to cure such default within thirty
(60) days. If CTC has not cured such default within thirty (60) days after
receipt of written notice, STC may at its discretion terminate this Agreement,
subject to the transition provisions set forth in Section 4.8, in addition to
any other rights it may have under this Agreement or otherwise under law.
       (v) In the event that an event or multiple events reasonably proximate in
time and related in subject matter, outside of CTC’s reasonable control,
increase(s) CTC’s costs to perform the distribution services provided under this
Agreement and for all other publications distributed by CTC (including, without
limitation, publications owned by CTC or its affiliates) by more than fifteen
percent (15%) over the aggregate cost to perform such services as of the date
immediately prior to the occurrence of such event or events (an “Extraordinary
Cost Increase”), then CTC shall give written notice to STC detailing the
components of the Extraordinary Cost Increase and revised fee schedules
determined in accordance with Schedule D-2 attached hereto. Within thirty
(30) days of receipt of such written notice, STC shall provide CTC with written
notice of its election to either (1) continue the Agreement at the increased
rates specified in CTC’s notice; or (2) terminate the Agreement at such time
specified in the notice. In the event STC elects to terminate the Agreement
pursuant to the immediately preceding sentence, the increased rates will apply
commencing thirty (30) days following receipt of CTC’s notice communicating the
Extraordinary Cost Increase through the end of the term as specified in STC’s
termination notice. Notwithstanding the foregoing, increases in fuel expenses
shall not qualify as an Extraordinary Cost Increase, it being the intention of
the Parties that the Fuel Escalator contemplated by Section 4.9 hereof shall be
the sole and exclusive price adjustment mechanism for changes in fuel costs.
       (vi) Beginning in August 2013, the Parties shall meet and confer in good
faith for the purpose of renegotiating the fees, rates and other terms set forth
herein for periods beyond the expiration of the initial ten (10) year term. The
Parties shall complete negotiations of term, fees and rates for renewal no later
than August 1, 2014.

    (b) The terms and conditions of this Agreement that, by their sense and
context, are intended to survive the expiration or termination of this
Agreement, including specifically and without limitation the provisions of
Section 4.6 of this Agreement, shall so survive the expiration or termination of
this Agreement, regardless of the reason for such expiration or termination.  
4.8   Transition Upon Termination. Notwithstanding anything else in this
Agreement to the contrary, in the event that this Agreement is not renewed at
the end of the term hereof, or is terminated for any reason other than for a
breach of (i) STC’s payment obligations pursuant to Sections 2.3, 3.2 and 4.3
that is not cured as contemplated by

15



--------------------------------------------------------------------------------



 



    Section 4.7(a)(ii) hereof; or (ii) STC’s exclusivity obligations pursuant to
Section 4.2 that is not cured as contemplated by Section 4.7(a)(iii) hereof, CTC
shall cooperate with STC in the rebuilding of a new separate distribution
network. In the event of a termination of this Agreement by CTC, STC shall have
the right to terminate this Agreement before the end of the notice period
mandated hereby in STC’s sole and unrestricted discretion.   4.9   Fuel
Escalator.       (a) As used in the Agreement, the term “Base Rate” shall mean
$3.06 per gallon of regular grade gasoline.       (b) If during the term of this
Agreement, the retail price of regular grade gasoline in the Chicago
metropolitan area, determined with reference to the Energy Information
Administration retail price Index (on an average per gallon basis) as published
at
www.eia.doe.gov/oil_gas/petroleum/data_publications/wrgp/padd_chicago_mini_report.html
(“EIA Index”), increases by at least $0.50 per gallon over the Base Rate, STC
shall pay CTC an additional $8,750 weekly for each full $0.50 increment over the
Base Rate. The EIA Index is published weekly, and additional fuel escalator
charges shall be evaluated weekly as each new index is published. Each such
surcharge shall apply only for so long as the price of regular grade gasoline
remains at or above the $0.50 per gallon increase related to such surcharge and
no surcharge shall be required if the price of regular grade gasoline returns to
the Base Rate or below. STC shall make any payments to CTC required under this
Section 4.9(a) on a monthly basis.       (c) If during the term of this
Agreement, the EIA Index, decreases by at least $0.50 per gallon below the Base
Rate, CTC shall provide a weekly $8,750 credit to STC for each full $0.50
increment under the Base Rate. The EIA Index is published weekly, and additional
fuel escalator credits shall be evaluated weekly as each new index is published.
Each such credit shall apply only for so long as the price of regular grade
gasoline remains at or below the $0.50 per gallon decrease related to such
credit and no credit shall be required if the price of regular grade gasoline
returns to the Base Rate or above.   4.10   Zoning. In order to increase
advertiser options for zoned advertising, during the term of this Agreement, STC
may avail itself at no charge of CTC’s newspaper and newspaper delivered
pre-print zoning capabilities for delivery of the Publications. In the event CTC
further refines its zoning options, CTC will also make available to STC the new
zoning options at the time CTC implements them. If CTC restricts or limits
current zoning capabilities, CTC will provide STC with (i) three (3) months
advance notice of these zoning changes. CTC agrees not to restrict or limit its
zoning levels below the zip code level.   4.11   Governing Law. This Agreement
shall be deemed to have been made in the State of Illinois and shall be governed
by, and construed in accordance with, the laws of the State of Illinois without
reference to the principles governing conflicts of laws. The Parties agree that
courts in Cook County, Illinois, shall have exclusive jurisdiction over any
dispute arising hereunder.   4.12   Notices. All notices, requests, demands and
other communications required or permitted to be given or delivered under or by
reason of the provisions of this Agreement shall

16



--------------------------------------------------------------------------------



 



    (unless otherwise specifically provided herein) be in writing (which shall
include notice by telecopy or like transmission), and shall be deemed given upon
actual receipt (or refusal of such receipt) and may be sent by personal
delivery, facsimile transmission, overnight Federal Express or similar bonded,
overnight courier service or certified first-class mail, return receipt
requested, to the Parties at the addresses and facsimile numbers set forth below
(or such other addresses and facsimile numbers as a Party may have specified by
notice given to the other parties hereto pursuant to this provision):

           
If to CTC:
       
 
       
 
  Chicago Tribune Company    
 
  777 W. Chicago Avenue    
 
  Chicago, IL 60610-2489    
 
  Attn: Tony Hunter
 
    Senior Vice President
 
    Circulation & Operations
 
  Fax: (312) 222-2353
 
         
with a copy to:
       
 
       
 
  Tribune Company    
 
  435 N. Michigan Avenue    
 
  Chicago, IL 60611    
 
  Attn: General Counsel
 
  Fax: 312-222-4206
 
         
If to STC:
       
 
       
 
  The Sun-Times Company    
 
  c/o Sun-Times Media Group, Inc.    
 
  350 North Orleans Street 10-S    
 
  Chicago, IL 60654    
 
  Attn: Vice President, Operations
 
  Fax: 312-321-2199
 
         
with a copy to:
       
 
       
 
  Legal Department    
 
  Sun-Times Media Group, Inc.    
 
  350 North Orleans Street 10-S    
 
  Chicago, IL 60654    
 
  Attn: General Counsel
 
  Fax: 312-321-0629

17



--------------------------------------------------------------------------------



 



4.13   Successors & Assigns. This Agreement shall be binding upon and shall
inure to the benefit of each of the Parties hereto and their respective
successors and permitted assigns.   4.14   Waste Disposal. Any waste or trash
resulting from materials provided by STC to CTC or CTC Contractors shall be the
sole responsibility of CTC.   4.15   Assignment. No right, obligation or
interest in this Agreement shall be assigned by either Party, whether by action
of law or otherwise; provided, however, that (a) CTC will assign all of its
rights and obligations under this Agreement to any party that succeeds to
substantially all of the assets of CTC or CTC’s newspaper distribution business
whether through merger, buy-out or otherwise and will require that the
successor/purchaser assume all obligations of this Agreement; (b) STC will
assign all of its rights and obligations under this Agreement to any party that
succeeds to substantially all of the assets of STC whether through merger,
buy-out or otherwise and will require that the successor/purchaser assume all
obligations of this Agreement; and (c) if any of the Sun-Times Subsidiaries or
the Publications are sold, transferred or otherwise acquired by another party,
STC shall, as a condition of such transfer, require that the purchaser or
transferee agrees to assume all of STC’s obligations under this Agreement as
they relate to the purchased or transferred Publication or Publications. In the
event of an assignment contemplated by Section 4.15(c), the rates contained in
this Agreement and attached Schedules will remain in effect as to such
transferred Publication or Publications for only three (3) years from the date
of sale or transfer of such Publication or Publications.   4.16   Inflation
Adjustment. Subject to adjustments relating to an Extraordinary Cost Increase as
provided in Section 4.7(a)(v), the fees and rates set forth in Schedule D shall
remain in effect until December 31, 2012. Thereafter, beginning on January 1,
2013 and effective on each January 1 for the balance of the term of this
Agreement, the fees and rates set forth in Schedule D for the next twelve
(12) month period shall be adjusted to reflect the year-over-year percentage
change from the prior year in the Chicago-Gary-Kenosha Consumer Price Index for
All Urban Consumers (CPI-U), calculated without giving effect to changes in
gasoline prices.   4.17   Relationship of the Parties. The Parties are
independent contractors and each of them may engage in any other business or
employment, including the delivery and sale of other publications or products.
If required by applicable law, Form 1099 will be completed and sent to the
Internal Revenue Service each year reporting fees paid to CTC for services
rendered. The Parties acknowledge and agree that this Agreement is limited to
the distribution of the Publications as provided herein with the intent of
promoting efficiency, customer service and the ability of each Party to offer
zoned advertising to advertisers. The Parties shall continue to compete in all
other respects. This Agreement does not limit or restrict either Party’s ability
to compete in the marketing or sale of each Party’s publications or advertising
within those publications and neither Party shall perform or fail to perform its
respective obligations hereunder in a manner calculated to limit or restrict the
other Party’s ability to so compete. In particular, the Parties shall continue
their respective independent efforts to promote and expand their readership
base, to aggressively market to advertisers and to constantly improve the
editorial content of their respective publications. Each Party shall remain
solely responsible for the publication, printing/production, advertising
solicitation, circulation solicitation, business development, establishment of
advertising rates and establishment of circulation rates for

18



--------------------------------------------------------------------------------



 



    each of their respective publications and shall not coordinate or
collaborate with the other Party on any of the foregoing matters. There shall be
no merger, combination or amalgamation of editorial or reportorial staffs
hereunder and all editorial policies of each Party’s respective publications
will continue to be independently determined.   4.18   Intellectual Property.
Neither Party may use any trademarks, trade names, slogans, or logos or other
intellectual property of the other Party in connection with its performance of
its obligations hereunder without the prior written consent of the other Party.
  4.19   Force Majeure Event. If either Party is unable to carry out the whole
or any part of its obligations under this Agreement by reason of a Force Majeure
Event, and which by exercise of reasonable due diligence, such affected Party
could not reasonably have been expected to avoid, overcome or obtain, or cause
to be obtained, a commercially reasonable substitute therefor, then the
performance of the obligations under this Agreement of such Party as they are
affected by such cause will be excused during the continuance of the inability
so caused. No Party will be relieved of its obligations hereunder if its failure
of performance is due to removable or remediable causes which such Party fails
to remove or remedy using commercially reasonable efforts within a reasonable
time period. A Party that is rendered unable to fulfill any of its obligations
under this Agreement by reason of a Force Majeure Event will give prompt notice
of such fact to the other Party, followed by written confirmation of notice, and
will exercise due diligence to remove such inability with all reasonable
dispatch.   4.20   Representations and Warranties.       (a) Of CTC. CTC
represents and warrants as follows:

       (i) CTC has the full right and power to enter into and perform its
obligations under this Agreement and that there is no contract or agreement with
any other person, firm, or corporation which will in any manner interfere with
rights granted or obligations assumed herein.
       (ii) CTC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. CTC (i) has all requisite
corporate power to own, operate and lease its properties and carry on its
business as the same is now being conducted and (ii) is qualified to do business
as a foreign corporation and is in good standing in the State of Illinois. This
Agreement has been duly and validly executed and delivered by CTC and
constitutes the legal, valid and binding agreement of CTC, enforceable against
CTC in accordance with its terms.
       (iii) Neither the execution and delivery by CTC of this Agreement, nor
the performance by CTC of its obligations hereunder (a) violates, is in conflict
with, accelerates the performance required by or constitutes a default (or an
event which, with notice or lapse of time or both, would constitute a default),
requires any consent, approval or authorization under or would result in a loss
of any benefit to which CTC or any of its subsidiaries is entitled under any
material agreement, or (b) violates the certificate of incorporation of CTC, any
law or any judgment, decree or order of any court applicable to CTC or, to CTC’s
knowledge, the CTC Contractors.

19



--------------------------------------------------------------------------------



 



       (iv) CTC is not required to obtain any consent, approval or
authorizations of, or make any declaration, filing or registration with, any
person or entity (including any governmental body) in connection with the
execution, delivery and performance by CTC of this Agreement.

    (b) Of STC. Sun-Times represents and warrants, on behalf of itself and each
of the Sun-Times Subsidiaries, as follows:

       (i) Each of the Sun-Times and the Sun-Times Subsidiaries has the full
right and power to enter into and perform its respective obligations under this
Agreement and that there is no contract or agreement with any other person,
firm, or corporation which will in any manner interfere with rights granted or
obligations assumed herein.
       (ii) Each of the Sun-Times and the Sun-Times Subsidiaries is a
corporation or limited liability company, as appropriate, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each of the Sun-Times and the Sun-Times Subsidiaries (i) has all requisite
corporate or limited liability company power to own, operate and lease its
properties and carry on its business as the same is now being conducted and
(ii) is qualified to do business as a foreign corporation or limited liability
company and is in good standing in the State of Illinois. This Agreement has
been duly and validly executed and delivered by STC and constitutes the legal,
valid and binding agreement of STC and the Sun-Times Subsidiaries, enforceable
against STC and each of the Sun-Times Subsidiaries in accordance with its terms.
       (iii) Neither the execution and delivery by Sun-Times of this Agreement,
nor the performance by Sun-Times or any of the Sun-Times Subsidiaries of their
respective obligations hereunder (a) violates, is in conflict with, accelerates
the performance required by or constitutes a default (or an event which, with
notice or lapse of time or both, would constitute a default), requires any
consent, approval or authorization under or would result in a loss of any
benefit to which Sun-Times or any of the Sun-Times Subsidiaries is entitled
under any material agreement, or (b) violates the certificate of incorporation
or organization of STC or any of the Sun-Times Subsidiaries, any law or any
judgment, decree or order of any court applicable to Sun-Times or any of the
Sun-Times Subsidiaries.
       (iv) Neither Sun-Times nor any of the Sun-Times Subsidiaries is required
to obtain any consent, approval or authorizations of, or make any declaration,
filing or registration with, any person or entity (including any governmental
body) in connection with the execution, delivery and performance by Sun-Times or
any of the Sun-Time Subsidiaries of this Agreement.

4.21   Further Assurances. Each Party shall execute all such certificates and
other documents and shall do all such filing, recording, publishing and other
acts as the Parties deem appropriate to comply with the requirements of law for
the performance of the Agreement and to comply with any laws, rules, and
regulations relating to the distribution services to be provided hereunder. CTC
and STC shall cooperate in connection with any governmental or other
administrative or regulatory investigation arising out of the Parties’
respective obligations under this Agreement.

20



--------------------------------------------------------------------------------



 



4.22   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one and the same instrument.   4.23   Construction; Interpretation.
The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
The captions contained herein are for the convenience of the parties and shall
not be deemed to be part of this Agreement. If any provision of this Agreement
is found invalid or unenforceable, that provision will be enforced to the
maximum extent permissible, and the other provisions of this Agreement will
remain in force.   4.24   Entire Agreement; Modification. This Agreement,
including all attached Schedules, which are hereby incorporated by reference,
and the Equipment Purchase Agreement (as defined in Section 4.29) constitute the
entire Agreement between the Parties and supersede any prior agreement of any
kind, either oral or written, between the Parties. The terms of this Agreement
may be modified only by a writing signed by an authorized agent of each Party.  
4.25   Real Estate Lease Assignments. On or before October 1, 2007, STC will
transfer and assign to CTC all of STC’s right, title and interest in, to and
under the lease agreements identified on Schedule G (the “Leases”) and CTC will
assume and agree to satisfy or perform when due all of STC’s debts, liabilities,
obligations and commitments under the Leases arising after the effective dates
of such assignments, including payment to STC of an amount equal to the amount
of unencumbered security deposits due under the Leases at the expiration of the
current terms (collectively, the “Assumed Liabilities”). In the event any of the
Leases are renewed by CTC beyond the expiration of their current terms, STC, CTC
and the respective landlords will conduct an assessment of the facilities as of
the time of the renewal term commencement date and will mutually agree on the
amount of the security deposit that is not encumbered to bring the facility up
to the condition required in the current lease. STC and CTC shall each from time
to time at the other’s request and without further consideration execute and
deliver to the other such additional instruments of transfer, conveyance,
assignment and assumption as may be reasonably requested in order better (a) to
assure, convey and confirm to the other all of the right, title and interest in
the Leases to be assigned, conveyed and transferred by STC hereunder; and (b) to
assume, indemnify, perform and discharge all of the Assumed Liabilities by CTC.
To the extent that STC’s rights under any Lease may not be assigned without the
consent of a third party that has not been obtained, STC and CTC shall cooperate
to obtain such consent, and this Agreement shall not constitute an agreement to
assign the same if an attempted assignment would constitute a breach thereof or
be unlawful. If any such consent shall not be obtained or if any attempted
assignment would be ineffective or would impair CTC’s rights under the Lease in
question so that CTC would not in effect acquire the benefit of all such rights,
then STC to the maximum extent permitted by law, shall act after October 1, 2007
as an agent in order to obtain for CTC the benefits thereunder and shall
cooperate, to the maximum extent permitted by law, with CTC in any other
reasonable arrangement designed to provide such benefits to Buyer.

21



--------------------------------------------------------------------------------



 



4.26   Injunctive Relief. CTC acknowledges and agrees that STC is dismantling
its distribution network in reliance on CTC’s promises to provide distribution
services on the terms and subject to the conditions set forth in this Agreement.
CTC therefore agrees that STC, in addition to any other rights and remedies STC
may have at law or in equity, shall be entitled to seek an order of specific
performance, injunction, restraining order or such other interim or permanent
equitable relief (without the requirement to post bond) restraining CTC from
committing or continuing any breach of its obligations contained herein.   4.27
  Information Rights, Record Keeping and Audit Rights. During the term of this
Agreement, CTC shall provide STC with reports, data and information reasonably
requested by STC regarding the distribution of the Publications hereunder,
provided such reports, data and information is prepared by CTC in the normal
course of managing its overall newspaper distribution network and is readily
available. Notwithstanding the immediately preceding sentence, the Parties agree
that STC shall not be entitled to any cost, pricing or other sensitive
information. In addition, during the term of this Agreement and for a period of
seven (7) years after the termination of this Agreement, CTC shall keep full and
accurate books and records of all items necessary (i) to accurately and
correctly calculate the payments due to it from STC hereunder for the most
recent three (3) calendar years; (ii) to accurately and correctly calculate the
amounts invoiced and collected by CTC pursuant to Section 3.3 hereof; (iii) to
justify any and all price increases imposed by CTC pursuant to the terms of
Section 4.7(a)(v) of this Agreement; (iv) to support and justify the circulation
amounts reported by STC to any circulation auditing or reporting agency during
the term hereof; and (v) to confirm that CTC is fulfilling each of its other
obligations under this Agreement. Upon a request of STC, and not more than once
in any 12-month period, CTC shall permit an independent public accounting firm
reasonably acceptable to CTC engaged by STC to examine such books and records
(insofar as they relate to such payments) during normal business hours, on
reasonable prior written notice, to audit such books and records for purposes of
confirming the information reflected therein; provided, however, that such
independent accountants shall not disclose CTC’s confidential information to
STC, except to the extent such disclosure is otherwise permitted or required
under this Agreement. If such accounting firm concludes that CTC has overcharged
STC for distribution services under the terms of this Agreement, then, unless
CTC’s independent accounting firm provides written notice of disagreement with
such conclusion, CTC shall pay, within 30 days of the date that STC advises CTC
in writing of such overpayment, the amount of such overpayment. All expenses
relating to such audit shall be borne by STC, unless such audit discloses an
overpayment in excess of five percent (5%) with respect to the amount charged,
in which case such expenses shall be paid by CTC.   4.28   Communication
Protocols and Dispute Resolution.       (a) Each Party agrees that it will
designate in writing a single person who is authorized to represent such Party
in discussions or communications with the other Party with respect to any and
all matters that arise in connection with this Agreement. The persons so
designated are referred to herein as the “Party Representatives.” Each Party
Representative may designate in writing one or more persons to act in his or her
place. The Parties agree that the Party Representatives will promote open
communications in an

22



--------------------------------------------------------------------------------



 



    effort to avoid miscommunication and disputes between the Parties. The
initial Party Representatives shall be Kevin King, Vice President of
Distribution, for STC and Earnest Sutton, Director, Commercial Delivery, for
CTC.       (b) Before commencing any claims hereunder, the Parties agree to in
good faith try to settle any disputes as to validity, enforceability,
construction, or breach hereof (“Disputes”) by negotiations between them. Such
negotiations are to include, at a minimum, written notice by the Party
initiating the Dispute describing in detail the legal, evidentiary and business
bases of the Dispute and any proposed remedy or solution, a written response to
the notice describing in detail the other Party’s disagreements, if any, with
the initiating Party’s description of the bases of the Dispute and proposed
remedy or solution, and one or more discussions between executives with
authority to resolve the Dispute. Unless otherwise mutually agreed by the
Parties in writing, the period for negotiation will be deemed ended thirty days
after receipt of the initial written notice. Nothing in this Section 4.28 shall
prevent or require the delay of any filing or other action if reasonably
necessary to prevent a claim being barred by an applicable statute of
limitations.   4.29   Equipment Purchases. On or before October 15, 2007, CTC
shall purchase from STC certain equipment currently used by STC in connection
with the distribution of the Publications as more fully described in Exhibit A
to the equipment purchase agreement set forth in Schedule I attached hereto (the
“Equipment Purchase Agreement”) for a price and in accordance with the terms set
forth in the Equipment Purchase Agreement.

[THE BALANCE OF THIS PAGE IS BLANK]

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the day and the date first above written.

         
 
          By:   /s/ Scott C. Smith       Chicago Tribune Company      Scott C.
Smith
President and Publisher              By:   /s/ Cyrus F. Freidheim, Jr.       The
Sun-Times Company      Cyrus F. Freidheim, Jr.
President and Chief Executive Officer     

24